Citation Nr: 1612518	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a back injury.

2.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for an anxiety disorder. 

3.  Entitlement to servic connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), a major depressive disorder, and anxiety disorder.

4.  Entitlement to service connection for a neck injury.

5.  Entitlement service connection for a right ankle disability.

6.  Entitlement to service connection for sleep problems due to sleep apnea.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to service connection for Barrett's esophagus, including as due to service-connected disability.

9.  Entitlement an increased rating higher than 10 percent for residuals of a left knee injury.

10.  Entitlement to an increased rating higher than 10 percent for a fracture of the right maxilla.

11.  Entitlement to a rating higher than 10 percent for residuals of a laceration of the right hand with a scar and residual numbness in the median nerve distribution and impairment of intrinsic muscles of the right hand scar (right hand disability).

12.  Entitlement to an increased (compensable) rating for an ulcer disability.

13.  Entitlement to an initial compensable rating for bilateral hearing loss. 

14.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

An October 2006 rating decision denied increased ratings for the Veteran's right hand and ulcer disabilities.

A January 2008 rating decision denied service connection for sleep apnea including as due to asbestos exposure, and left foot, right ankle, and neck disabilities, and increased ratings for the right maxilla and left knee disabilities, and denied the Veteran's request to reopen his previously denied claim for service connection for a back injury.  

In the January 2008 decision, the RO implicitly considered the claim for service connection for PTSD (psychiatric disorder) as reopened.  The Board must, also consider whether new and material evidence has been submitted to reopen the previously denied claim for service connection for anxiety disorder.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In August 2008, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

A November 2008 rating decision granted service connection for residuals of a left foot injury, that represents a full grant of the benefits sought as to this claim.

A March 2011 rating decision granted service connection for bilateral hearing loss that was assigned an initial noncompensable disability rating, effective July 14, 2010.
A July 2013 rating decision denied service connection for skin cancer.  A June 2014 rating decision denied service connection for Barrett's esophagus.  

In October 2015, the Veteran and A.B. testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

A claim should be broadly construed and, thus, the claim for psychiatric disability has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

Entitlement to a TDIU is an element of all initial ratings and increased rating claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has submitted evidence of right hand, ulcer, hearing loss, left knee, and right maxilla disabilities and is presumed to be seeking the maximum rating for these disabilities.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claims.

The reopened claim for service connection for a back injury, and all the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1977 RO decision denied the claims for service connection for a back injury and an anxiety reaction; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the December 1977 RO decision that denied service connection for a back injury and an anxiety reaction raises a reasonable possibility of substantiating the claims. 

3.  The Veteran has a current psychiatric disability variously diagnosed as PTSD (a form of anxiety disorder) and depression, that is a result of an in-service assault.


CONCLUSIONS OF LAW

1.  The December 1977 decision that denied the claims of entitlement to service connection for a back injury and an anxiety reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received since the December 1977 RO decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  An acquired psychiatric disorder, to include PTSD, was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 1977 RO decision denied service connection for a back injury and an anxiety reaction, finding that there was no evidence of treatment for a back or psychiatric disability in the service treatment records and no evidence of a currently diagnosed psychiatric disorder.  The Veteran was notified in writing of the RO's determination and his appellate rights but did not appeal.  

Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 1977 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the December 1977 decision includes VA and non-VA medical records and examination reports, dated from 1978 to 2014, the Veteran's written statements, and his and A.B.'s oral testimony, in support of his claims.

Private medical records show that the Veteran was hospitalized in January and February 1983 for treatment of back pain incurred after he sustained an on the job injury in January 1983.  X-rays showed no vertebral abnormality.  Diagnoses include an acute low back strain. 

A November 1985 VA examination report notes the Veteran's history of treatment for a work-related injury and that he received chiropractic treatment in 1984.

An October 2007 VA medical record includes the Veteran's complaint of back pain and a February 2010 VA examiner noted that his medical history included chronic back pain.  January 2013 VA medical records include lumbar radiculopathy among the Veteran's medical problems.

An April 2007 VA medical record shows a psychiatrist diagnosed the Veteran with PTSD.  Diagnoses of a dysthymic disorder and PTSD are noted in January 2013 and January 2015 VA examination reports.

During his RO hearing, the Veteran reported that in 1983, when he sought treatment for his back injury, a physician asked if he had an old injury.  See August 2008 hearing transcript at page 22.  He complained of having neck and back pain when seen at the VA outpatient clinic (OPC) in Eugene, Oregon, in the early 1980s.  Id. at 22.

During his October 2015 Board hearing, and in written statements, Veteran reported that he injured his back in a tank accident in service when he hit a tree limb and was told he had a tear in his back.  See Board hearing transcript at page 26.  He had a back problem since his discharge from active service.  Id.  A. B. stated that the Veteran had a back problem as long she knew him that was approximately ten years.  The Veteran sought treatment for his back at the VA medical center (VAMC) in Portland in 1977 and was told not to worry about, so did not receive treatment at that time.  Id. at 27.

The Veteran also testified that he was sexually molested in service and took prescribed medication for his PTSD.  Id. at 4.  He described the details of the assault and said that his behavior changed after the event.  Id. at 5.

The Veteran's testimony, and the new medical and other evidence, relates to the previously unestablished elements of current back and psychiatric disabilities and a link between current lumbar radiculopathy and back pain and PTSD and dysthymic disorder and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  Shade, 24 Vet. App. at 117-20  

Psychiatric Disability

The Veteran initially attributed his psychiatric disability to the motorcycle and tank accidents in service and seeing another service member commit suicide.  The January 2013 VA examiner did not consider the accidents as contributing factors to the Veteran's PTSD.  The AOJ was unable to verify the death of the service member.  See September 2013 memorandum.  

The Veteran also attributes his current psychiatric disability to being sexually molested in service in 1975.  His behavior changed after the assault.  See Board hearing transcript at page 5.  He reported that the assault occurred sometime between March and December 1975 at Fort Ord.  See September 2012 Report of Contact.  

The January 2013 VA examiner concluded that the Veteran had PTSD, a dysthymic disorder, and bereavement (due to his wife's recent death).  The examiner stated that the Veteran's life was "one traumatic event after another," including sexual abuse as a child by Catholic priests, physical abuse by his mother, and being orally copulated in service.  In the examiner's opinion, the Veteran's psychiatric disability was aggravated beyond its natural progress by his self-reported military sexual trauma and witnessing his friend's suicide (that were uncorroborated) 

A January 2015 VA examiner opined that the Veteran did not have PTSD, but had depression at least as likely as not due to the sexual event in service.

Some of the Veteran's personnel records are in the claims file, including a record of his promotion in March 1975 and performance evaluations between September 1975 and November 1976.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009),

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015), 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident and evidence of behavior changes in response to the stressor can provide credible supporting evidence that the stressor occurred. 

In this case there seems to be agreement that the Veteran has a current psychiatric disability; and examiners have attributed, at least a part of that disability to sexual assault or trauma in service.  There are differing opinions as to whether the disability is PTSD or depression, including a dysthymic disorder.  If the disability is PTSD, there would need to be credible supporting evidence.  This finding is satisfied by the finding on both examinations that psychiatric symptoms became worse after the assault.  Given the opinions, the evidence is in favor of service connection for a psychiatric disability, regardless of diagnosis.



ORDER

New and material evidence has been received to reopen the claims for service connection for a back injury and psychiatric disability.

Service connection for a psychiatric disability is granted.




						(CONTINUED ON NEXT PAGE)
REMAND

Social Security Administration (SSA) Records

The Veteran submitted a July 2010 administrative decision showing that the SSA found him totally disabled and unable to work due to a back injury, arthritis, diabetes, heart disease, and PTSD.  A complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c) (2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

Back Injury

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a back injury entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

The Veteran testified that he complained of having neck and back pain when seen at the VA OPC in Eugene in the early 1980s.  See August 2008 RO hearing transcript at page 22.  He received Workers' Compensation benefits for the January 1983 back injury from Monroe Telephone Company and the State of Oregon Workers' Compensation Board.  Id. at 23.

Efforts should be made to obtain records of the Veteran's treatment at the VA OPC in Eugene in the early 1980s and records considered in his 1983 Workers' Compensation claim for a back injury.

Barrett's Esophagus and Peptic Ulcer Disability

The Veteran has Barrett's esophagus and a small hiatal hernia.  See e.g., April 2007, June 2010 and May 2013 VA reports of esophagogastroduodenoscopies (EGDs).  

The Veteran contends that his service-connected ulcer and jaw disabilities affect his ability to completely chew foods, that led to his currently diagnosed Barrett's esophagus.  See Board hearing transcript at pages 16-17 and 29.  

In June 2014, a VA examiner reviewed the Veteran's medical records and opined that his Barrett's esophagus was not related to the duodenal ulcer diagnosed in service.  She did not consider if the Barrett's esophagus was proximately due to or aggravated by the right maxilla disability, or aggravated by the ulcer disability.

A new VA opinion is warranted by a gastroenterologist.

In August 2008, the Veteran testified to having constant indigestion due to his peptic ulcer disability.  See RO hearing transcript at page 8.  He had an acid stomach, vomited occasionally, and took prescribed medication for his ulcer.  Id. at 9-11.  The Board will defer consideration of the Veteran's increased rating claim for his peptic ulcer disability pending completion of the requested VA examination by a gastroenterologist that should include findings relevant to the ulcer disability.

Skin Cancer

VA medical records discuss the Veteran's treatment for a basal cell carcinoma of the left posterior ear in May 2013.  

The Veteran testified that he had neoplasms on his face shortly after discharge.  See Board hearing transcript at page 30.  He notes that he is fair-skinned and maintains that the spots were due to sun exposure while testing laser guided missiles against helicopters.  Id. at 31-32. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as the record shows that the Veteran has a current skin cancer and was exposed to sun in service, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's current skin cancer is related to service.

Left Knee Disability

The Veteran testified that the arthritis in his knee was getting worse and he had difficulty arising from a sitting position.  See Board hearing transcript at page 36.  His knee went out, and A.B. testified that she saw this happen.  

In April 2007, a VA examiner noted the Veteran's report of having pain and flare-ups when he walked for more than 15 to 20 minutes, with occasional flare-ups whereby his knees locked up.  The Veteran had periodic flare-ups of pain that he rated as 7 to 8 out of 10.  His current pain level was 3 out of 10.  The Veteran's left knee range of motion was from 0 to 140 degrees.

The examiner opined that it was likely that pain could additionally limit the Veteran's functional ability.  Pain could result in weakened movements as well as fatigue, weakness, lack of endurance, and incoordination, typically causing a 20 degree reduction in knee range of motion.

The February 2010 VA examiner noted the Veteran's complaints of frequent left knee pain and discomfort that he rated as a 4 out of 10 in background pain at all times, with flare ups to 7-8 out of 10 on most days.  Occasionally the knee "locks" but did not give way.  When he sat for a long period of time, the Veteran's left knee became painful and caused spasm for which he had to manually "unlock" the pain.

The February 2010 VA examiner reported left knee extension to 0 degrees and flexion to 140 degrees with no painful motion.  Anterior and posterior drawer signs, McMurray's test, and Lachman's sign were negative.  

The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups and pain of the knee.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

Right Hand Disability

The Veteran testified that he was right handed and his disability affected his ability to write.  See Board hearing transcript at page 36 and RO hearing transcript at page 7.  He had arthritis in his hand.

The Veteran's right hand disability is evaluated under Diagnostic Code 8515-5309.  Diagnostic Code 5309 rates impairment to Muscle Group IX that involves the intrinsic muscles of the hand.  38 C.F.R. § 4.73 (2015).  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

An April 2007 VA examination of the right hand was performed by a neurologist.

The February 2010 VA examiner noted the Veteran's complaint of "soreness" to the right hand that he claimed was a background discomfort of 3 to 4 out of 10 with some rare flare ups to 7 out of 10.  The Veteran did not have loss of dexterity but felt somewhat weak in this hand.  He also claimed tenderness over the site of the laceration in the volar aspect of his right hand.

The examiner reported that the right wrist flexion had a range of motion from 0 to 90 degrees, wrist extension was from 0 to 70 degrees, wrist abduction was from 0 to 25 degrees, and wrist adduction 0 to 65 degrees.  Range of motion of the Veteran's fingers was noted.  There was no weakness, pain, fatigability, or loss of coordination, ulnar and distal radial pulses were intact, there was no reduction of grip strength on the right hand, and there were no fasciculations or atrophy.

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups and pain of the right hand.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, supra.

Right Maxilla Disability

In November 2007, a VA maxillofacial surgeon diagnosed the Veteran with a history of trauma to the maxilla; right temporal mandibular joint pain with likely anterior disc displacement and osteoarthritic changes to the bilateral condyles of the mandible; and trauma to the Veteran's anterior maxillary mandibular dentition secondary to service-connected trauma in 1976.

An August 2012 deferred rating decision shows that the AOJ directed that that the Veteran be scheduled for a VA oral and dental examination for his right maxilla fracture, now claimed with arthritis.  This was not done.

In July 2011, the Veteran requested that the AOJ obtain his dental treatment records from the VAMC in Fresno.  There are no records regarding the Veteran's VA dental treatment dated between October 2007 and July 2013.  The records identified by the Veteran were not obtained.

In July 2010, the Veteran raised a claim for service connection for a temporomandibular joint (TMJ) condition (broken jaw) as due to his service-connected residuals of a right maxilla fracture.  In July 2011, he claimed entitlement to service connection for arthritis of his jaw as due to the maxilla fracture.  There is no indication in the record that the AOJ has yet considered these matters.  They are inextricabley intertwined with the claim for an increased rating fo residuals of the maxillary fracture.




TDIU

The Veteran last worked in 2006 and his unemployment was due, in part, to service-connected ulcer disability.  See Board hearing at page 18.  See Rice v. Shinseki, 22 Vet. App. at 447.  He indicated that he retired due to non-service-connected diabetes disability.  

According to an April 2009 memorandum from a VA Vocational Rehabilitation counselor, the Veteran's medical condition deteriorated to the point where employment or self-employment was no longer feasible.  His case was referred to the AOJ for consideration of a TDIU.

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records considered in conjunction with the July 2010 SSA decision and any subsequent determinations regarding the Veteran. 

2. Ask the Veteran to complete an application for TDIU.

3. Obtain all medical records regarding the Veteran's treatment for a back disability at the VA OPC in Eugene since 1980; and, at the VAMC in Fresno for dental treatment between October 2007 and July 2013, and for all the disabilities at issue since June 2014.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. Obtain records considered in the Veteran's 1983 Workers' Compensation Claim in Oregon for a back injury.

5. Schedule the Veteran for a VA examination by a gastroenterologist, if possible, to determine the whether his Barrett's esophagus disorder is related to service or the service-connected fracture of the right maxilla or peptic ulcer and the severity of his peptic ulcer disability.  The examiner should review the claims folder.  The physician-examiner should address the following:

a. Barrett's Esophagus

i. is it at least as likely as not (50 percent probability or more) that the Veteran's Barrett's esophagus disability was caused (in whole or in part) by his service-connected fracture of the right maxilla or peptic ulcer disabilities?

ii. If not caused by the fracture of the right maxilla or peptic ulcer disabilities, is it at least as likely as not (50 percent probability or more) that Barrett's esophagus was aggravated (made worse) by his service-connected fracture of the right maxilla or peptic ulcer disability? 

iii. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of esophageal disability prior to aggravation?

iv. The examiner should provide reasons for these opinions.  The examiner must acknowledge the Veteran's reports of his history and symptoms. 

v. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

vi. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

b. Peptic Ulcer

The examiner should report all manifestations of the service-connected ulcer disability.

Reasons should be provided for any opinion.

6. Schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin cancer.  All indicated tests and studies should be conducted.  The examiner should review the claims folder.  The physician-examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including basal cell carcinoma) had its onset in service, or is otherwise the result of a disease or injury in service, including prolonged sun exposure?

b.  In formulating this opinion, the examiner should comment on the significance of the Veteran's in-service exposure to prolonged sunlight.

c. The examiner should address the Veteran's post service treatment for basal cell carcinoma. 

d. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposure. 

e. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

f. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

7. Schedule the Veteran for a VA orthopedic examination by a physician to determine whether a back injury had its onset in service, was aggravated in service, or is otherwise related to service, and the severity of the left knee and right hand disabilities.  The examiner should review the claims folder.  The examiner should address the following:

a. Back Injury

i. Does the Veteran have a currently diagnosed back disorder, including lumbar radiculopathy or another disorder (any back disorder present since 2006)?

ii. If so, did any diagnosed back disability present since 2006 at least as likely as not (50 percent probability or more) have its onset in service or in the year immediately following service, or is it otherwise the result of a disease or injury in service, including the 1975 tank accident and motorcycle accident noted in the August 1976 private hospital records?

iii. The examiner should provide reasons for these opinions.  The examiner must acknowledge the Veteran's reports of his history and symptoms. 

iv. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

b. Left Knee Disability: the examiner should address the following:

i. all manifestations of the left knee disability, including instability, if any.

ii. Range of motion testing should be conducted as to the left knee. 

iii. Is there any additional range of motion loss due to flare ups, weakened movement, excess fatigability, incoordination, or pain?  If so, please estimate this amount, expressed in degrees of lost motion.


c. Right Hand Disability: the examiner should address the following:

i. all manifestations related to the Veteran's service-connected right hand disability should be reported including, but not limited to, any muscle and/or nerve impairment and whether the scar is painful and/or unstable, and limitation of motion testing for the right wrist and hand digits.

ii. Is there any additional range of motion loss due to flare ups, weakened movement, excess fatigability, incoordination, or pain?  If so, estimate this amount, expressed in degrees of lost motion.

The examiner should note the Veteran's reports of limitation of motion during flare-ups, and whether there is any medical reason to disregard these reports.

d. The examiner is advised that these findings are required by VA regulations as interpreted by courts; and that the Veteran is competent to report the extent of limitations during flare-ups.

e. If any requested opinion cannot be offered without resort to speculation, state whether the inability to provide the needed opinion is due to the absence of any specific evidence or is due to the limits of the examiner's medical knowledge or the limits of scientific or medical knowledge in general.

8.  Schedule the Veteran for a VA examination to determine the current severity of his residuals of a right maxilla fracture and whther TMJ or arthritis of the jaw is due to or aggravated by the service connected maxillary fracture.  The claims file should be made available to the examiner prior to the examination.  The examiner should address the following:

a. Is any crrunt TMJ dysfunction or arthritis proximately due to, or aggravated by, the service connected maxillary fracture?

b. Note all manifestations of the right maxilla fracture, including any limitation of TMJ articulation for (a) inter-incisal range and (b) range of lateral excursion. There should be a clear description of any and all nerve damage, muscle damage or atrophy, or bone or joint damage. 

c.  The examiner should also determine whether there is pain on motion; weakened movement; premature or excess fatigability; incoordination; or flare-ups.

These determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner should note the Veteran's reports of limitation of motion during flare-ups, and whether there is any medical reason to disregard these reports. 

d.  Reasons for any opinions expressed must be provided

9. Obtain an opinion as to the impact of the service connected disabilities on the Veteran's ability to obtain or maintain employment consistent with his education and occupational experience.

10. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b). 

11. If the claims remain denied, issue a supplemental statement of the case (that includes consideration of TDIU, if that benefit has been denied).  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


